PD-0438-15
                                     PD-0438-15                                   COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
April 21, 2015                                                                    Transmitted 4/16/2015 4:35:28 PM
                                                                                   Accepted 4/21/2015 11:34:40 AM
                          IN THE COURT OF CRIMINAL APPEALS                                          ABEL ACOSTA
                                                                                                            CLERK


ROCHELLE sCHELLING                                      '   APPEALED FROM THE
         Appellant                                      COURT OF APPEALS, 6th DISTRICT

V.                                                      '    CASE NO. 06-14-00173-CR
                                                        TRIAL COURT NO. 43049-B
THE STATE OF TEXAS
           Appellee                                     '      STATE OF TEXAS

                            MOTION FOR EXTENSION OF TIME
                     TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF APPEALS:

         NOW COMES, ROCHELLE SCHELLING, the Appellant herein, and moves the Court

for an extension of time to file Appellant=s Petition for Discretionary Review in this cause,

pursuant to Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support

thereof would show the Court as follows:

                                                  I.

         The Appellant in this cause was convicted in the 124th District Court of Gregg County,

Texas in cause number 43049-B for the offense of Theft of Property.

                                                  II.

         The Court of Appeals= opinion on remand was delivered on March 17, 2015. Appellant=s

Petition for Discretionary Review is due on or about April 16, 2015.

                                                 III.

         The Appellant hereby requests a first extension of time to file Appellant=s Petition for

Discretionary Review.

         The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Petition for Discretionary Review for the
following good and sufficient reasons:

       This counsel underwent surgery on March 5, 2015, at the Massachusetts Eye and Ear

Infirmary, a division of Massachusetts General Hospital and the Harvard Medical School. The

surgery consisted of a bilateral Eustachiantuboplasty, a procedure recently pioneered by Dr.

Dennis Poe, M.D., of the Harvard Medical School faculty, who performed the operation.

Counsel remains under the care of two doctors—both Dr. Poe and Dr. Rotzler.

       In addition to the above-listed matter, the undersigned counsel has been involved with a

very busy trial and appellate schedule and is involved in numerous other felony

and misdemeanor cases at various stages of litigation.

        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s
Petition for Discretionary in this cause for an additional thirty days, to May 18, 2015.




                                                            RESPECTFULLY SUBMITTED,


                                                             __/s/Clement Dunn___________
                                                            Attorney for Appellant
                                                            140 E. Tyler Street, Suite 240
                                                            Longview, TX 75601
                                                            (903) 753-7071 Fax (903) 753-8783
                                                            State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 04-16-15


                                                   __/s/ Clement Dunn_______________
                                                   Attorney for Appellant
                         IN THE COURT OF CRIMINAL APPEALS


ROCHELLE SCHELLING                                   '   APPEALED FROM THE
         Appellant                                   COURT OF APPEALS, 6th DISTRICT

V.                                                   '    CASE NO. 06-14-00173-CR
                                                     TRIAL COURT NO. 43049-B
THE STATE OF TEXAS
           Appellee                                  '      STATE OF TEXAS

                                            ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 20___, came

on to be considered the above and foregoing Motion for Extension of Time to File Appellant=s

Petition for Discretionary Review. After consideration of the same, it is the opinion of the Court

that Appellant=s Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               20____.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 20___, at

               _____ o=clock_____.

       SIGNED:

                                                            _____________________________
                                                            JUDGE PRESIDING